Citation Nr: 1131535	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right hand fasciectomy and fascioplasty for Dupuytren's contracture, right hand, little finger, performed at Midland Memorial Hospital in December 2005.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to April 1984, and from July 1986 to August 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the Veteran's claims file.  

The Veteran had also initiated an appeal of a denial of his claim seeking § 1151 benefits for Dupuytren's contracture of the left little finger.  In a May 2010 VA Form 21-4138 (Statement in Support of Claim) submitted in association with his May 2010 DRO hearing, the Veteran withdrew his appeal seeking § 1151 benefits for Dupuytren's contracture of the left little finger.  Hence, that matter is not before the Board.   


FINDING OF FACT

Treatment the Veteran received in connection with his December 2005 fee-basis surgery for Dupuytren's contracture of the right little finger was not provided by a VA employee or at a VA facility as defined in 38 C.F.R. § 1701(3)(A).   


CONCLUSION OF LAW

The Veteran has not presented a valid claim under 38 U.S.C.A. § 1151 with respect to his claim seeking compensation for surgical treatment he received at Midland Memorial Hospital in December 2005.  38 U.S.C.A. §§ 1151, 1701(3)(A), 1703 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361(e) (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An August 2008 letter explained the evidence VA was responsible for providing, and the evidence he was responsible for providing; an October 2008 letter explained the evidence necessary to substantiate his claim for § 1151 benefits.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  The Board notes further that the VCAA has no applicability where the law is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).   

Records of the treatment at issue have been obtained.  The Veteran has not identified any additional pertinent evidence or information.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility [emphasis added].  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed, as here, on and after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is applicable.  

Under 38 C.F.R. § 3.361(e)(1), a Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  

A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361(e)(2).  

Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment or examination by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.  

In December 2005, the Veteran underwent right hand fasciectomy and fascioplasty for Dupuytren's contracture of the little finger by Dr. R.K.R. at Midland Memorial Hospital on a fee basis.  He asserts that he has additional disability because the surgery failed.  Midland Memorial Hospital is not a VA facility (see 38 C.F.R. § 3.361(e)(2)), and the providers who participated in the Veteran's surgery there on December 2005 are not VA employees (see 38 C.F.R. § 3.361(e)(1)).  Furthermore, the type of fee basis treatment the Veteran received (under 38 U.S.C.A. § 1703) is specifically excluded from consideration under 38 U.S.C.A. § 1151 (because the treatment was not in a VA facility or by a VA employee).  See 38 C.F.R. § 3.361(f)(1))   See MacDonald v. Shinseki, No. 08-1743, 2010 WL 2640585, slip op. at *2 (Vet. App. June 30, 2010).  Accordingly, the Veteran has not presented a legally sufficient claim under the governing law and regulations.

In a case like this, where the law, but not the evidence, is dispositive, the appellant's claim should be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1996).    


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right hand fasciectomy and fascioplasty for Dupuytren's contracture, right hand, little finger, at Midland Memorial Hospital in December 2005, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


